Exhibit 10.85

AMENDMENT NO. 11 AND CONSENT TO LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 11 AND CONSENT TO LOAN AND SECURITY AGREEMENT, dated as of
November 29, 2006 (this “Amendment No. 11”), entered into by and among Wachovia
Bank, National Association, successor by merger to Congress Financial
Corporation (Florida), in its capacity as agent acting for and on behalf of the
parties to the Loan Agreement (as hereinafter defined) as lenders (in such
capacity, “Agent”), the parties to the Loan Agreement as lenders (individually a
“Lender” and collectively, “Lenders”), Supreme International, LLC, a Delaware
limited liability company formerly known as Supreme International, Inc.
(“Supreme”), Jantzen, LLC, a Delaware limited liability company formerly known
as Jantzen, Inc. (“Jantzen”), Perry Ellis Menswear, LLC, a Delaware limited
liability company formerly known as Perry Ellis Menswear, Inc. (“Perry Ellis
Menswear”), Perry Ellis Europe Limited, formerly known as Farah Manufacturing
(U.K.) Limited, a private limited company incorporated in England and Wales
(“Perry Europe”), Salant Holding, LLC, a Delaware limited liability company
formerly known as Salant Holding Corporation (“Salant Holding” and together with
Supreme, Jantzen, Perry Europe and Perry Ellis Menswear, each individually
“Borrower” and collectively, “Borrowers”), Perry Ellis International, Inc., a
Florida corporation (“Parent”), PEI Licensing, Inc., a Delaware corporation
(“PEI Licensing”), Jantzen Apparel, LLC, a Delaware limited liability company
formerly known as Jantzen Apparel Corp. (“Jantzen Apparel”), Supreme Real Estate
I, LLC, a Florida limited liability company (“Supreme I”), Supreme Real Estate
II, LLC, a Florida limited liability company (“Supreme II”), Supreme Realty,
LLC, a Florida limited liability company (“Supreme Realty”), Supreme Munsingwear
Canada Inc., a Canada corporation (“Supreme Canada”), Perry Ellis Shared
Services Corporation, a Delaware corporation (“PE Shared Services”), Winnsboro
DC, LLC, a Delaware limited liability company (“Winnsboro”), Tampa DC, LLC, a
Delaware limited liability company (“Tampa DC”), Perry Ellis International Group
Holdings Limited, a private company incorporated under the laws of Ireland
having its principal place of business in the Bahamas (“Group Holdings”) and
Perry Ellis Real Estate, LLC, a Delaware limited liability company formerly
known as Perry Ellis Real Estate Corporation (“PE Real Estate” and, together,
with Parent, PEI Licensing, Jantzen Apparel, Supreme I, Supreme II, Supreme
Realty, Group Holdings, PE Shared Services, Winnsboro, Tampa DC, and Supreme
Canada, each individually a “Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated October 1,
2002, by and among Agent, Lenders, Borrowers and Guarantors, as amended by
Amendment No. 1 to Loan and Security Agreement, dated June 19, 2003, Amendment
No. 2 to Loan and Security Agreement, dated September 22, 2003, Amendment No. 3
to Loan and Security Agreement, dated December 1, 2003, Amendment No. 4 to Loan
and Security Agreement, dated February 25, 2004, Amendment No. 5 to Loan and
Security Agreement, dated July 1,



--------------------------------------------------------------------------------

2004, Amendment No. 6 to Loan and Security Agreement, dated as of September 30,
2004, Amendment No. 7 to Loan and Security Agreement, dated as of February 26,
2005, Amendment No. 8 to Loan and Security Agreement, dated as of September 30,
2005 Amendment No. 9 to Loan and Security Agreement, dated as of February 24,
2006 and Amendment No. 10 to Loan and Security Agreement, dated as of August 28,
2006 (as the same may hereafter be further amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”, and together with
all agreements, documents and instruments at any time executed and/or delivered
in connection therewith or related thereto, as from time to time amended,
modified, supplemented, extended, renewed, restated, or replaced, collectively,
the “Financing Agreements”);

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders extend
the term of the Loan Agreement and agree to make certain other amendments to the
Loan Agreement, and Agent and Lenders are willing to do so, subject to the terms
and conditions set forth in this Amendment No. 11; and

WHEREAS, by this Amendment No. 11, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such extension and amendments;

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

1.1 Additional Definition.

(a) “Amendment No. 11” shall mean Amendment No. 11 to Loan and Security
Agreement by and among Agent, Lenders, Borrowers and Guarantors, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

(b) “Amendment No. 11 Effective Date” shall mean the first date on which all of
the conditions precedent to the effectiveness of Amendment No. 11 shall have
been satisfied and/or waived.

(c) “Average Monthly Adjusted Eurodollar Rate” shall mean, for any month, the
interest rate per annum equal to the arithmetic average of the Adjusted
Eurodollar Rates for each day during such month.”

1.2 Amendments to Definitions.

(a) The definition of “Adjusted Eurodollar Rate” in Section 1.2 of the Loan
Agreement is hereby amended by deleting such definition in its entirety and
substituting the following therefor:

“1.2 “Adjusted Eurodollar Rate” shall mean, for any day during the term hereof,
the rate per annum (rounded upwards,

 

2



--------------------------------------------------------------------------------

if necessary, to the next one-sixteenth (1/16) of one (1%) percent) determined
by dividing (a) the Eurodollar Rate by (b) a percentage equal to: (i) one
(1) minus (ii) the Reserve Percentage. For purposes hereof, “Reserve Percentage”
shall mean the reserve percentage, expressed as a decimal, prescribed by any
United States or foreign banking authority for determining the reserve
requirement which is or would be applicable to deposits of United States dollars
in a non-United States or an international banking office of Reference Bank used
to fund a Eurodollar Rate Loan or any Eurodollar Rate Loan made with the
proceeds of such deposit, whether or not the Reference Bank actually holds or
has made any such deposits or loans. The Adjusted Eurodollar Rate shall be
adjusted on and as of the effective day of any change in the Reserve
Percentage.”

(b) Each reference to the term “Applicable Margin” in the Loan Agreement or any
other Financing Agreement is hereby amended to mean, at any time, as to the
Interest Rate for Prime Rate Loans and the Interest Rate for Eurodollar Rate
Loans the applicable percentage (on a per annum basis) set forth below if the
sum of (A) the Quarterly Average Excess Availability for the immediately
preceding fiscal quarter plus (B) the Excess Cash as of the last day of the
immediately preceding fiscal quarter, is at or within the amounts indicated for
such percentage:

 

Tier  

Quarterly Average

Excess Availability

plus Excess Cash

 

Applicable

Prime

Rate Margin

   

Applicable

Eurodollar

Rate Margin

  1   $100,000,000 or more   0 %   1.05 % 2   Greater than or equal to
$60,000,000 and less than
$100,000,000   0 %   1.30 % 3   Greater than or equal to
$35,000,000 and less than
$60,000,000   .0 %   1.50 % 4   Less than $35,000,000   0 %   2.00 %

provided, that, the Applicable Margin shall be calculated and established once
each fiscal quarter (commencing with the fiscal quarter ending on January 31,
2007) and shall remain in effect until adjusted thereafter at the end of the
next fiscal quarter

 

3



--------------------------------------------------------------------------------

(c) The definition of “Eurodollar Rate” in Section 1.37 of the Loan Agreement is
hereby amended by deleting such definition in its entirety and substituting the
following therefor:

“1.37 “Eurodollar Rate” shall mean the interest rate per annum equal to the
arithmetic average of the rates of interest per annum (rounded upwards, if
necessary, to the next one-sixteenth (1/16) of one (1%) percent) at which
Reference Bank is offered deposits of United States dollars for a one-month
period in the London interbank market (or other Eurodollar Rate market selected
by a Borrower or Borrower Agent on behalf of such Borrower and approved by
Agent) on or about 9:00 a.m. (New York time) in amounts substantially equal to
the aggregate outstanding principal amount of the Eurodollar Rate Loans.”

(d) The definition of “Eurodollar Rate Loans” in Section 1.38 of the Loan
Agreement is hereby amended by inserting “Average Monthly” immediately before
“Adjusted Eurodollar Rate”.

(e) Clause (n) of the definition of “Eligible Accounts” in Section 1.28 of the
Loan Agreement is hereby amended by deleting such clause in its entirety and
substituting the following therefor:

“(n) the aggregate amount of such Accounts owing by a single account debtor
(other than Wal-Mart, Sam’s Club, Kohls, Mervyns, J.C. Penney, Target, Sears
Roebuck & Co., Federated and May) do not constitute more than fifteen
(15%) percent of the aggregate amount of all otherwise Eligible Accounts, such
Accounts owing by each of Wal-Mart and Sam’s Club (on a combined basis) or
Federated and May (on a combined basis) in each case do not constitute more than
thirty (30%) percent of the aggregate amount of all otherwise Eligible Accounts,
such Accounts owing by Kohls do not constitute more than twenty-five
(25%) percent of the aggregate amount of all otherwise Eligible Accounts and
such Accounts owing by each of Mervyns, J.C. Penney, Target or Sears Roebuck &
Co. do not in each case constitute more than twenty (20%) percent of the
aggregate amount of all otherwise Eligible Accounts (but the portion of the
Accounts not in excess of the applicable percentages may be deemed Eligible
Accounts);”

(f) The definition of “Excess Availability” in Section 1.40 of the Loan
Agreement is hereby amended by deleting the two provisos from such definition
and replacing them with the following:

“; provided, that, solely for the purposes of determining Quarterly Average
Excess Availability in connection with the

 

4



--------------------------------------------------------------------------------

calculation of the Applicable Margin during any fiscal quarter, Excess
Availability shall be calculated without regard to the Loan Limit of any
Borrower at Borrower Agent’s option for any monthly period within the fiscal
quarter (the “Enhanced Applicable Margin Computation”); provided, further, that,
(x) Borrower Agent shall have delivered written notice to Agent, not less than
five (5) Business Days prior to the end of the fiscal quarter with respect to
which Borrower Agent elects the use of the Enhanced Applicable Margin
Computation, which notice shall be irrevocable and shall specify that Borrower
Agent elects the use of the Enhanced Applicable Margin Computation and
(y) Borrowers shall pay to Agent, for the ratable benefit of the Lenders, a fee
in respect of the use of the Enhanced Applicable Margin Computation equal to
$15,000 for each month that Borrower Agent has elected the use of the Enhanced
Applicable Margin Computation, which fee shall be payable on the last day of the
effective fiscal quarter and may be charged to any loan account of Borrowers
maintained with Agent.”

(g) All references to the term “Fee Letter” in the Loan Agreement and any of the
other Financing Agreements and each such reference is hereby amended to include,
in addition and not in limitation, the letter agreement, dated of even date with
Amendment No. 11, by and among Borrowers and Wachovia Bank, National
Association, as successor by merger to Congress Financial Corporation (Florida),
setting forth certain fees payable by Borrowers, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

(h) Each reference to the term “Financing Agreements” in the Loan Agreement and
any of the other Financing Agreements is hereby amended to include, in addition
and not in limitation, collectively, this Amendment No. 11 and the documents,
agreements and instruments executed and/or delivered by any Borrower or
Guarantor in connection with this Amendment No. 11.

(i) Each reference to the term “Interest Rate” in the Loan Agreement or any of
the other Financing Agreements is hereby amended to mean:

(a) Subject to clauses (b) and (c) below:

(i) as to Prime Rate Loans, a rate equal to the Prime Rate;

(ii) as to Eurodollar Rate Loans, a rate equal to one and three-tenths of one
(1.30%) percent per annum in excess of the Average Monthly Adjusted Eurodollar
Rate.

 

5



--------------------------------------------------------------------------------

(b) Subject to clause (c) below, effective as of the first (1st) day of the
second month of each fiscal quarter (commencing with the fiscal quarter ending
on January 31, 2006), the Interest Rate payable by each Borrower shall be
increased or decreased, as the case may be, (i) as to Prime Rate Loans, to the
rate equal to the Applicable Margin for Prime Rate Loans on a per annum basis in
excess of the Prime Rate, and (ii) as to Eurodollar Rate Loans, to the rate
equal to the Applicable Margin for Eurodollar Rate Loans on a per annum basis in
excess of the Average Monthly Adjusted Eurodollar Rate.

(c) Notwithstanding anything to the contrary contained in clauses (a) or
(b) above, the Applicable Margin otherwise used to calculate the Interest Rate
for Prime Rate Loans and Eurodollar Rate Loans shall be the highest percentage
set forth in the definition of the term Applicable Margin for each category of
Loans (without regard to the amount of Quarterly Average Excess Availability)
plus two (2%) percent per annum, at Agent’s option, (i) for the period (A) from
and after the effective date of termination or non-renewal of the Loan Agreement
until Agent and Lenders have received full and final payment of all outstanding
and unpaid Obligations which are not contingent and cash collateral or letter of
credit, as Agent may specify, in the amounts and on the terms required under
Section 13.1 of the Loan Agreement for contingent Obligations (notwithstanding
entry of a judgment against any Borrower or Guarantor) and (B) from and after
the date of the occurrence of an Event of Default and for so long as such Event
of Default is continuing and (ii) on Loans to a Borrower at any time outstanding
in excess of the Borrowing Base of such Borrower (whether or not such excess(es)
arise or are made with or without the knowledge or consent of Agent or any
Lender and whether made before or after an Event of Default).

1.3 Interpretation. For purposes of this Amendment No. 11, unless otherwise
defined herein, all capitalized terms used herein which are defined in the Loan
Agreement shall have the meanings given to such terms in the Loan Agreement.

2. Interest. Section 3.1 of the Loan Agreement is hereby amended by deleting
such Section in its entirety and substituting the following therefor:

“3.1 Interest.

 

6



--------------------------------------------------------------------------------

(a) Borrowers shall pay to Agent, for the benefit of Lenders, interest on the
outstanding principal amount of the Loans at the applicable Interest Rate. All
interest accruing hereunder on and after the date of any Event of Default or
termination hereof shall be payable on demand.

(b) Subject to the terms and conditions contained herein, any Borrower (or
Borrower Agent on behalf of such Borrower) may from time to time request Loans,
which request shall be made to Agent; provided, that any such request from a
Borrower (or Borrower Agent on behalf of such Borrower) shall specify whether
such Loan shall be a Eurodollar Rate Loan or a Prime Rate Loan.

(c) Interest shall be payable by Borrowers to Agent, for the account of Lenders,
monthly in arrears not later than the first day of each calendar month and shall
be calculated on the basis of a three hundred sixty (360) day year and actual
days elapsed. The interest rate on non contingent Obligations (other than
Eurodollar Rate Loans) shall increase or decrease by an amount equal to each
increase or decrease in the Prime Rate, effective on the first day of the month
after any change in the Prime Rate is announced based on the Prime Rate in
effect on the last day of the month in which any such change occurs. In no event
shall charges constituting interest payable by Borrowers to Agent and Lenders
exceed the maximum amount or the rate permitted under any applicable law or
regulation, and if any such part or provision of this Agreement is in
contravention of any such law or regulation, such part or provision shall be
deemed amended to conform thereto.

(d) Notwithstanding anything to the contrary contained in the Loan Agreement,
all Loans made to or for the account of any Borrower that are outstanding on the
Amendment No. 11 Effective Date are, and shall be, deemed to be Eurodollar Rate
Loans.

(e) Notwithstanding anything to the contrary contained in the Loan Agreement, as
of the Amendment No. 11 Effective Date and for each day thereafter, all Loans
made by Lenders to any Borrower shall be Eurodollar Rate Loans, except to the
extent that (i) any Borrower (or Borrower Agent on behalf of such Borrower)
requests a Prime Rate Loan, (ii) Eurodollar Rate Loans are no longer available
hereunder or (iii) Eurodollar Rate Loans are converted into Prime Rate Loans, in
each case in accordance with the terms of the Loan Agreement.

(f) Each Borrower (or Borrower Agent on behalf of such Borrower) may from time
to time request that Eurodollar

 

7



--------------------------------------------------------------------------------

Rate Loans be converted to Prime Rate Loans effective as of the first day of the
following month. Such request shall be effective only for the month specified
and shall be delivered to Agent no later than three (3) Business Days prior to
the beginning of such month. Any notice delivered by a Borrower (or Borrower
Agent on behalf of such Borrower) to convert Eurodollar Rate Loans to Prime Rate
Loans or to continue any existing Prime Rate Loans shall be irrevocable.
Notwithstanding anything to the contrary contained herein, Agent and Lenders
shall not be required to purchase United States dollar deposits in the London
interbank market or other applicable Eurodollar Rate market to fund any
Eurodollar Rate Loans, but the provisions hereof shall be deemed to apply as if
Agent and Lenders had purchased such deposits to fund the Eurodollar Rate
Loans.”

3. Fees. Section 3.2(a) of the Loan Agreement is hereby deleted in its entirety
and the following substituted therefor:

“(a) Borrowers shall pay to Agent for the ratable benefit of Lenders monthly an
unused line fee at a rate equal to .25% per annum calculated upon the amount by
which $70,000,000 for the period commencing October 1 of each year and ending on
March 31 of the immediately following year, or $50,000,000 for the period
commencing April 1 of each year and ending on September 30 of such year, exceeds
the average daily principal balance of the outstanding Loans and Letter of
Credit Accommodations during the immediately preceding month (or part thereof)
while the Loan Agreement is in effect and for so long thereafter as any
Obligations are outstanding.”

4. Changes in Laws and Increased Costs of Loans. Section 3.3 of the Loan
Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:

“3.3 Additional Provisions Regarding Eurodollar Rate Loans. Notwithstanding
anything to the contrary contained herein, all Eurodollar Rate Loans shall, upon
notice by Agent to Borrower Agent, convert to Prime Rate Loans (and all
Eurodollar Rate Loans made shall be Prime Rate Loans) in the event that (i) any
change in applicable law or regulation (or the interpretation or administration
thereof) shall either (A) make it unlawful for Agent or any Lender to make or
maintain Eurodollar Rate Loans or to comply with the terms hereof in connection
with the Eurodollar Rate Loans, or (B) result in the increase in the costs to
Agent or any Lender of making or maintaining any Eurodollar Rate Loans or
(C) reduce the amounts

 

8



--------------------------------------------------------------------------------

received or receivable by Agent or any Lender in respect thereof, by an amount
deemed by Agent or such Lender to be material or (ii) the cost to Agent or any
Lender of making or maintaining any Eurodollar Rate Loans shall otherwise
increase by an amount deemed by Agent or such Lender to be material. Borrowers
shall pay to Agent, upon demand by Agent (or Agent may, at its option, charge
any loan account of any Borrower) any amounts required to compensate Agent or
any Lender for any loss (including loss of reasonably anticipated profits), cost
or expense incurred by such person as a result of any of the foregoing,
including, without limitation, any such loss, cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
person to make or maintain the Eurodollar Rate Loans or any portion thereof. A
certificate of Agent setting forth in reasonable detail the basis for the
determination and the calculation of such amount necessary to compensate Agent
or any Lender as aforesaid shall be delivered to Administrative Borrower and
shall be conclusive, absent manifest error. This Section shall survive the
termination of non-renewal of this Agreement and the payment of the
Obligations.”

5. Term. The first sentence of Section 13.1 (a) of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

“(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on February 1, 2009 (the “Renewal Date”) and from
year to year thereafter, unless sooner terminated pursuant to the terms hereof;
provided, that, except as Agent and Borrower Agent may otherwise agree, in the
event that the term of this Agreement shall continue for any additional year
after January 1, 2009, Borrowers and Guarantors shall pay to Agent an extension
fee in the amount of one-sixth (1/6%) percent of the Maximum Credit which fee
shall be earned and payable in full on January 1, 2009 in respect of the
extension for each year after the Renewal Date.”

6. Publicly Traded Capital Stock. Notwithstanding anything to the contrary
contained in Section 5.2(e) of the Loan Agreement, Borrowers and Guarantors
shall not be required to comply with the provisions of Section 5.2(e) with
respect to shares of Capital Stock of any issuer owned by Borrowers and
Guarantors which are listed on a U.S. National Securities exchange or the NASDAQ
Stock Market so long as (a) the aggregate market value of all such Capital Stock
of all issuers shall not exceed $5,000,000 and (b) Borrowers and Guarantors
shall own less than two (2%) percent of all of the issued and outstanding shares
of the Capital Stock of any such issuer.

 

9



--------------------------------------------------------------------------------

7. Release of Special Reserve. The Special Reserve in the amount of $1,000,000,
which was established pursuant to Amendment No. 1, shall be released effective
as of the Amendment No. 11 Effective Date.

8. Amendment Fee. Borrowers shall pay to Agent, for the account of Lenders (in
accordance with the arrangements between Agent and Lenders), an amendment and
renewal fee on the Amendment No. 11 Effective Date in the amount of $87,500,
which shall be fully earned and payable as of the date hereof.

9. Representations, Warranties and Covenants. Borrowers and Guarantors, jointly
and severally, represent, warrant and covenant with and to Agent and Lenders as
follows, which representations, warranties and covenants shall survive the
execution and delivery hereof:

(a) this Amendment No. 11 and all other documents, agreements and instruments
executed by any Borrower or Guarantor in connection herewith (together with this
Amendment No. 11, the “Amendment Documents”) have been duly authorized, executed
and delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective stockholders, and
are in full force and effect as of the date hereof, and the agreements and
obligations of Borrowers and Guarantors contained herein and therein constitute
legal, valid and binding obligations of Borrowers and Guarantors enforceable
against them in accordance with their terms except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

(b) none of the Amendment Documents nor the transactions contemplated thereby
are in contravention of any applicable law, or the terms of any agreement to
which any Borrower or Guarantor is a party or by which any property of any
Borrower or Guarantor is bound; and

(c) as of the date hereof, no Default or Event of Default exists or has occurred
and is continuing.

10. Conditions Precedent. The terms and provisions of this Amendment No. 11
shall only be effective upon the satisfaction of each of the following
conditions precedent in a manner satisfactory to Agent:

(a) Agent shall have received executed counterparts of this Amendment No. 11,
duly authorized, executed and delivered by Borrowers, Guarantors and the
Lenders;

(b) Agent shall have received the fee letter, in form and substance satisfactory
to Agent, duly authorized, executed and delivered by Borrowers; and

 

10



--------------------------------------------------------------------------------

(c) No Default or Event of Default shall exist or have occurred and be
continuing.

11. Effect of this Amendment. This Amendment No. 11 and the other Amendment
Documents constitute the entire agreement of the parties with respect to the
subject matter hereof and thereof, and supersede all prior oral or written
communications, memoranda, proposals, negotiations, discussions, term sheets and
commitments with respect to the subject matter hereof and thereof. Except as
expressly provided herein, no other changes or modifications to the Financing
Agreements are intended or implied, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof. To the extent that any provision
of the Loan Agreement or any of the other Financing Agreements are inconsistent
with the provisions of this Amendment No. 11, the provisions of this Amendment
No. 11 shall control.

12. Further Assurances. Each Borrower and Guarantor shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 11.

13. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of Florida (but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Florida).

14. Binding Effect. This Amendment No. 11 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

15. Counterparts. This Amendment No. 11 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 11, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 11 by telecopier or other method of electronic transmission shall
have the same force and effect as delivery of an original executed counterpart
of this Amendment No. 11. Any party delivering an executed counterpart of this
Amendment No. 11 by telecopier or other method of electronic transmission also
shall deliver an original executed counterpart of this Amendment No. 11, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 11 as to such
party or any other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 11 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

SUPREME INTERNATIONAL, LLC,

formerly known as Supreme International, Inc.

By:  

Perry Ellis International, Inc.,

its Managing Member

By:  

LOGO [g58708stp14.jpg]

Title:  

 

JANTZEN, LLC,

formerly known as Jantzen, Inc.

By:  

Perry Ellis International, Inc.,

its Managing Member

By:  

LOGO [g58708stp14.jpg]

Title:  

 

PERRY ELLIS MENSWEAR, LLC,

formerly known as Perry Ellis Menswear, Inc.

By:  

Perry Ellis International , Inc.,

its Managing Member

By:  

LOGO [g58708stp14.jpg]

Title:  

 

SALANT HOLDING, LLC,

formerly known as Salant Holding Corporation

By:  

Perry Ellis International, Inc.,

its Managing Member

By:  

LOGO [g58708stp14.jpg]

Title:  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

PERRY ELLIS EUROPE LIMITED, formerly

known as Farah Manufacturing (U.K.) Limited

By:

 

LOGO [g58708stp14.jpg]

Title:

 

 

Present when the Common Seal of

PERRY ELLIS INTERNATIONAL GROUP

HOLDINGS LIMITED hereunto offered

By:

 

LOGO [g58708stp14.jpg]

Title:

 

 

PERRY ELLIS INTERNATIONAL, INC.

PEI LICENSING, INC.

By:

 

LOGO [g58708stp14.jpg]

Title:

 

 

SUPREME MUNSINGWEAR CANADA, INC.

By:

 

LOGO [g58708stp14.jpg]

Title:

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

JANTZEN APPAREL, LLC, formerly known as Jantzen Apparel Corp. By:  

PEI Licensing, Inc.,

its Managing Member

By:  

LOGO [g58708stp14.jpg]

Title  

 

SUPREME REAL ESTATE I, LLC By:.  

LOGO [g58708stp14.jpg]

Title:  

 

SUPREME REAL ESTATE II, LLC By:.  

LOGO [g58708stp14.jpg]

Title:  

 

SUPREME REALTY, LLC By:  

LOGO [g58708stp14.jpg]

Title:  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

PERRY ELLIS SHARED SERVICES CORPORATION By:  

LOGO [g58708stp14.jpg]

Title:  

 

WINNSBORO DC, LLC By:  

Perry Ellis International, Inc.,

its Managing Member

By:  

LOGO [g58708stp14.jpg]

Title:  

 

TAMPA DC, LLC By:  

Perry Ellis International, Inc.,

its Managing Member

By:  

LOGO [g58708stp14.jpg]

Title:  

 

PERRY ELLIS REAL ESTATE, LLC,

formerly known as Perry Ellis Real Estate Corporation

By:  

Perry Ellis International, Inc.,

its Managing Member

By:  

LOGO [g58708stp14.jpg]

Title:  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

AGREED:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

successor by merger to Congress Financial Corporation (Florida),

as Agent and a Lender,

By:  

LOGO [g58708stp16.jpg]

Title:   Director THE CIT GROUP/COMMERCIAL SERVICES, INC. By:  

 

Title:  

 

THE ISRAEL DISCOUNT BANK OF NEW YORK By:  

 

Title:  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

AGREED:  

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

successor by merger to Congress Financial

Corporation (Florida), as Agent and a Lender

By:  

 

Title:

 

 

 

THE CIT GROUP/COMMERCIAL SERVICES, INC.

 

By:  

LOGO [g58708stp17.jpg]

Title:

 

  VICE PRESIDENT

THE ISRAEL DISCOUNT BANK OF NEW YORK

 

By:  

 

Title:  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

AGREED:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
successor by merger to Congress Financial Corporation (Florida), as Agent and a
Lender By:  

 

Title:  

 

THE CIT GROUP/COMMERCIAL SERVICES, INC. By:  

 

Title:  

 

THE ISRAEL DISCOUNT BANK OF NEW YORK By:  

LOGO [g58708stp18.jpg]

  David Keinan Title:   Senior Vice President   Regional Manager for Florida By:
 

LOGO [g58708stp181.jpg]

  Dilian G. Schulz Title:   Senior Vice President

SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

HSBC BANK USA, NATIONAL ASSOCIATION By:  

LOGO [g58708stp19.jpg]

  Barbara Baltar   First Vice-President HSBC BUSINESS CREDIT (USA) INC. By:  

 

Title:  

 

BURDALE FINANCIAL LIMITED By:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

HSBC BANK USA, NATIONAL ASSOCIATION By:  

 

Title:  

 

HSBC BUSINESS CREDIT (USA) INC. By:  

LOGO [g58708stp20.jpg]

Title:   AVP BURDALE FINANCIAL LIMITED By:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

HSBC BANK USA, NATIONAL ASSOCIATION By:  

 

Title:  

 

HSBC BUSINESS CREDIT (USA) INC. By:  

 

Title:  

 

BURDALE FINANCIAL LIMITED By:  

LOGO [g58708stp21.jpg]

Title:  

JONATHAN NORTON,

DIRECTOR, CREDIT RISK

DIRECTOR, STRUCTURED FINANCE

 



--------------------------------------------------------------------------------

SCHEDULE 1

TO

AMENDMENT NO. 11 TO LOAN AND SECURITY AGREEMENT

Commitments

 

Lender

   Commitment

Wachovia Bank, National Association

   $ 69,500,000

The CIT Group/Commercial Services, Inc.

   $ 57,700,000

HSBC Business Credit (USA) Inc.

   $ 18,000,000

HSBC Bank USA, National Association

   $ 18,000,000

The Israel Discount Bank of New York

   $ 26,400,000

Burdale Financial Limited

   $ 20,400,000       

TOTAL

   $ 210,000,000       